SECOND AMENDMENT, dated as of June 1, 2009 (this “Second Amendment”), by and
between Elite Pharmaceuticals, Inc., a Delaware corporation (the “Company”), on
the one hand, and Epic Pharma, LLC, a Delaware limited liability company (the
“Parent”), Epic Investments, LLC, a Delaware limited liability company
(including its successors and assigns, the “Purchaser”), Ashok G. Nigalaye
(“Nigalaye”) and Jeenarine Narine (together with Nigalaye, the “Principals”), on
the other hand, relating to a certain STRATEGIC ALLIANCE AGREEMENT, dated as of
March 18, 2009, as amended by that certain Amendment thereto dated as of April
30, 2009 (as amended, the “Alliance Agreement”; capitalized terms used herein
and not otherwise defined have the meaning assigned to such terms in the
Alliance Agreement).

     WHEREAS, the parties hereto have agreed to amend and waive certain
provisions of the Alliance Agreement on the terms and subject to the conditions
contained herein.

     NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained herein,
and for other good and valuable consideration the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

      1. Amendments. The Alliance Agreement is hereby amended as follows:

      (a) Article I is amended by:

           (1) adding a definition for the term “Guarantors” which shall read as
follows:

““Guarantors” shall have the meaning assigned to such term in Section 4.15. ”

           (2) amending the definition of Initial Closing Date to read as
follows:

“Initial Closing Date” means June 3, 2009 or such other date as the Parties may
mutually agree upon in writing.

     (b) The definition of “Milestone Shares” which appears in Article I, and
Section 2.10 (a) and Section 2.10(b) are each amended by deleting each reference
to “Purchaser” which appears therein and inserting “Parent” in its stead.

     (c) The first paragraph of Section 3.2 is amended and restated in its
entirety to read as follows:

“Except as set forth in the disclosure schedules delivered to the Company
concurrently herewith (the “Epic Disclosure Schedules”), which such Epic
Disclosure Schedules shall be deemed a part hereof and to qualify any
representation or warranty otherwise made herein to the extent of such
disclosure, the Parent and the Purchaser, severally, and not jointly, each as to
itself and not the other, hereby make the representations and warranties

--------------------------------------------------------------------------------



set forth below to the Company as of the date hereof and the Initial Closing
Date:”

      (d) The heading and first sentence of Section 3.2(a) is amended and
restated in its entirety to read as follows:

“Control and Operations of the Purchaser. The Parent, directly or indirectly,
controls the operations of the Purchaser, and all the issued and outstanding
membership interests of the Purchaser are validly issued and are fully paid,
non-assessable and free of preemptive and similar rights to subscribe for or
purchase securities or any such rights have been waived.”

      (e) The second sentence of Section 3.2(g) is amended and restated in its
entirety to read as follows:

“As of the Initial Closing Date, the Parent is a drug development company and
the Purchaser is, directly or indirectly, controlled by Parent and that the
businesses of each of the Parent and the Purchaser is synergistic with the
business of the Company.”

      (f) Section 4.1(a) is amended and restated in its entirety to read as
follows:

“(a) The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities other than
pursuant to an effective registration statement or Rule 144, to the Company or
to an Affiliate of the Parent or the Purchaser, as the case may be, or in
connection with a pledge as contemplated in Section 4.1(b), the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor and reasonably acceptable to the Company, the form
and substance of which opinion shall be reasonably satisfactory to the Company,
to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act. As a condition of transfer, any
such transferee shall agree in writing to be bound by the terms of this
Agreement and shall have the rights of the Parent or the Purchaser, as the case
may be, under this Agreement.”

      (g) Section 4.1(b) is amended and restated in its entirety to read as
follows:

“(b) Each of the Parent and the Purchaser agrees to the imprinting, so long as
is required by this Section 4.1, of a legend on any of the Securities in the
following form:

[NEITHER] THESE SECURITIES [NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
EXERCISABLE] HAVE [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS

- 2 -

--------------------------------------------------------------------------------



AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON
[EXERCISE] OF THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.”

      (h) Section 4.1(d) is amended and restated in its entirety to read as
follows:

“(d) Each of the Parent and the Purchaser agrees that the removal of the
restrictive legend from certificates representing Securities as set forth in
this Section 4.1 is predicated upon the Company’s reliance that the Parent or
the Purchaser, as the case may be, will sell any Securities pursuant to either
the registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom.”

      (i) Section 4.2 is amended and restated in its entirety to read as
follows:

“4.2 Furnishing of Information. Until the earliest of the time that (i) neither
the Parent nor the Purchaser owns Securities or (ii) the Warrants have expired,
the Company covenants to use its commercially reasonable efforts to maintain the
registration of the Common Stock under Section 12(b) or 12(g) of the Exchange
Act and to timely file (or obtain extensions in respect thereof and file within
the applicable grace period) all reports required to be filed by the Company
after the date hereof pursuant to the Exchange Act. As long as either the Parent
or the Purchaser owns Securities, if the Company is not required to file reports
pursuant to the Exchange Act, it will prepare and furnish to the Parent and the
Purchaser and make publicly available in accordance with Rule 144(c) such
information as is required for the Parent and the Purchaser to sell the
Securities under Rule 144. The Company further covenants that it will use its
commercially reasonable efforts to take such further action as the Parent or the
Purchaser, as holders of Securities issued pursuant to this Agreement or the
other Transaction Documents, may reasonably request, to the extent required from
time to time to enable such Person to sell such Securities without registration
under the Securities Act within the requirements of the exemption provided by
Rule 144.”

      (j) Section 4.3 is amended and restated in its entirety to read as
follows:

- 3 -

--------------------------------------------------------------------------------



“4.3 Integration. The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Parent and the Purchaser pursuant to
this Agreement or the other Transaction Documents or that would be integrated
with the offer or sale of the Securities for purposes of the rules and
regulations of any Trading Market.”

     (k) The third sentence of Section 4.5 is amended and restated in its
entirety to read as follows:

“Neither the Company, on the one hand, nor the Parent or the Purchaser, on the
other hand, shall issue any press release regarding the transactions
contemplated hereby or the other Transaction Documents without the prior consent
of the Company or the Parent and the Purchaser, as the case may be, which
consent shall not unreasonably be withheld or delayed, except (i) as required by
federal securities law in connection with the filing of final Transaction
Documents (including signature pages thereto) with the Commission and (ii) to
the extent such disclosure is required by law or Trading Market regulations, in
which case the Company shall provide the Parent and the Purchaser with prior
notice of such disclosure permitted under this subclause (ii).”

      (l) Section 4.6 is amended and restated in its entirety to read as
follows:

“4.6 Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that the Parent or the
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that the Parent or the Purchaser could be deemed to trigger the
provisions of any such plan or arrangement, by virtue of receiving Securities
under the Transaction Documents.”

      (m) Section 4.8(b) is amended and restated in its entirety to read as
follows:

“Subject to the provisions of this Section 4.8, each of the Parent and the
Purchaser shall, severally and not jointly, indemnify and hold the Company and
its directors, officers, shareholders, members, partners, employees and agents
(and any other Persons with a functionally equivalent role of a Person holding
such titles notwithstanding a lack of such title or any other title), each
Person who controls the Company (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act), and the directors, officers,
shareholders, agents, members, partners or employees (and any other Persons with
a functionally equivalent role of a Person holding such titles

- 4 -

--------------------------------------------------------------------------------



notwithstanding a lack of such title or any other title) of such controlling
persons (each, a “Company Party”) harmless from any and all losses, liabilities,
obligations, claims, contingencies, damages, costs and expenses, including all
judgments, amounts paid in settlements, court costs and reasonable attorneys’
fees and costs of investigation that any such Company Party may suffer or incur
as a result of or relating to any breach of any of the representations,
warranties, covenants or agreements made by it in this Agreement or in the other
Transaction Documents. Each of the Parent and the Purchaser shall, severally and
not jointly, further indemnify and hold each Company Party harmless from any and
all expenses incurred by such Company Party with respect to any proceeding
instituted by such Company Party, in good faith, to enforce or interpret its
rights to indemnification hereunder.”

      (n) Section 4.9(c) is amended by deleting clause (iii) which appears
therein and inserting the following language in its stead:

“(iii) provide to the Parent and the Purchaser evidence of such listing,”

     (o) The last sentence of Section 4.11(a) is amended and restated in its
entirety to read as follows:

“At such time as Purchaser and Parent, in the aggregate, own more than fifty
percent (50%) of the issued and outstanding Common Stock or other voting
securities of the Company, the number of Purchaser Directors shall be equal to a
majority of the Board of Directors.”

      (p) Section 4.1 is amended and restated in its entirety to read as
follows:

“4.12 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof, promptly upon request of the Parent or the Purchaser. The Company shall
take such action as the Company shall reasonably determine is necessary in order
to obtain an exemption for, or to qualify the Securities for, sale to the Parent
and the Purchaser at the applicable Closing under applicable securities or “Blue
Sky” laws of the states of the United States, and shall provide evidence of such
actions promptly upon request of the Parent or the Purchaser.”

      (q) Section 4.15 is amended and restated in its entirety to read as
follows:

“Guaranty. By their execution of the Second Amendment, Ashok Nigalaye and Jai
Narine (the “Guarantors”), jointly and severally, hereby unconditionally
guarantee the performance by the Purchaser of its obligations under Article II.
Subject only to the satisfaction by the Company of the applicable conditions to
the obligations of the Purchaser under Article II, upon the failure of the
Purchaser to perform such obligations, the Guarantors shall forthwith upon
demand of the Company perform such obligations of the Purchaser.”

- 5 -

--------------------------------------------------------------------------------



      (r) Section 4.16 is amended and restated in its entirety to read as
follows:

“4.16 Purchaser Lock-Up. Each of the Parent and the Purchaser hereby agrees that
it shall not, without the prior written consent of the Company, Transfer any
Common Stock acquired by it upon conversion of the Series E Preferred Stock or
otherwise acquired or purchased under this Agreement or any of the other
Transaction Documents for a period commencing on the Initial Closing Date and
ending on the later of (a) the date immediately following the first anniversary
of the Initial Closing Date and (b) the Third Closing Date (such period, the
“Lock-Up Period”), to the extent that the conditions precedent to closing set
forth in Sections 2.11(b) and 2.12 have been satisfied.”

     (s) Section 5.3(a) is amended by deleting the reference to “Purchaser”
which appears therein and inserting “Parent” in its stead.

      (v) Section 5.10(b) is amended by deleting the last sentence therein and
inserting the following in its stead:

“Notwithstanding the foregoing and without limiting the generality thereof, if
the Term is terminated by the Company pursuant to paragraph (a) by reason of
breach by the Parent or the Purchaser which is not timely cured, then any and
all Product Fees to which the Company would otherwise be entitled shall remain
obligations of the Parent and shall be paid to the Company in accordance with
this Agreement.”

     (w) Section 5.10(c) is amended by deleting clause (ii) which appears
therein and inserting the following in its stead:

“(ii) Parent or Purchaser, as applicable, does not consummate such Closing in
accordance with Article II.”

      (x) Section 5.10(d) is amended by deleting clause (i) which appears
therein and inserting the following in its stead:

“(i) all conditions precedent for which Parent or Purchaser, as applicable, is
obligated to satisfy pursuant to Article II on or prior to a Closing have been,
or will be, satisfied by Parent or Purchaser, as applicable, in accordance with
the terms thereof”

      (y) Section 6.1 is amended by deleting the date “June 1, 2009” which
appears therein and inserting “June 3, 2009” in its stead.

      (z) The first sentence of Section 6.14 is amended to read as follows:

“In addition to being entitled to exercise all rights provided herein or granted
by law, including recovery of damages, each of Parent, Purchaser and the Company
will be entitled to specific performance under the Transaction Documents.”

- 6 -

--------------------------------------------------------------------------------



     2. Covenants, Representations and Warranties. Each Principal, severally,
and not jointly, covenants, represents and warrants to the Company, as of the
date hereof, that:

     (a) Each Principal has all requisite power and authority to enter into this
Second Amendment and perform his obligations hereunder and under the Transaction
Document and to consummate the transactions contemplated hereby and by the
Transaction Documents.

     (b) This Second Amendment has been duly executed by each Principal and,
when delivered in accordance with the terms hereof, will constitute the valid
and binding obligation of each Principal enforceable against each Principal in
accordance with its terms, except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

     (c) The execution and delivery of this Second Amendment by each Principal
does not, and the consummation of the transactions contemplated hereby and by
the Transaction Documents and compliance with the terms hereof and thereof, will
not, conflict with, or result in any violation of or default (with or without
notice or lapse of time, or both) under, or entitle any Person to receipt of
notice or to a right of consent under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to loss of a material benefit
under, or to any increased, additional, accelerated or guaranteed rights or
entitlement of any Person under, or result in the creation of any Lien on the
properties or assets of the Principals (including, with out limitation, the
properties or assets of the Parent or the Purchaser) under, any provision of any
contract to which the Principals are a party or by which any of their respective
properties or assets (including, with out limitation, the properties or assets
of the Parent or the Purchaser) are bound, or (ii) any judgment, order or
decree, or statute, law, ordinance, rule or regulation applicable to the
Principals or their respective properties or assets (including, without
limitation, the properties or assets of the Parent or the Purchaser).

     (d) Each Principal, severally but not jointly, hereby unconditionally
guarantees the performance by the Purchaser of its obligations under Article II
of the Alliance Agreement (including, without limitation, the delivery of fund
required to purchase shares of Series E Preferred Stock of the Company on the
Third Closing Date) and, subject only to the satisfaction by the Company of the
applicable conditions to the obligations of the Purchaser under Article II of
the Alliance Agreement, upon the failure of the Purchaser to perform such
obligations, the Principals shall forthwith upon demand of the Company perform
such obligations of the Purchaser.”

     3. Additional Representations.

           (a) Ashok G. Nigalaye hereby represents and warrants to the Company
that (1) the Personal Financial Statement of Ashok G. Nigalaye, dated as of
April 21, 2009, a copy of which was provided to the Company on the date hereof,
is true and accurate, as of such date, in all material respects, and (2) there
have been no material changes to the information contained in such statement
since the date thereof.

- 7 -

--------------------------------------------------------------------------------



           (b) Jeenarine Narine hereby represents and warrants to the Company
that (1) the Personal Financial Statement of Jeenarine Narine, dated as of April
22, 2009, a copy of which was provided to the Company on the date hereof, is
true and correct, as of the date hereof, in all material respects, and (2) there
have been no material changes to the information contained in such statement
since the date thereof.

     4. Effect of Amendments. Except as expressly amended herein, the terms of
the Alliance Agreement are incorporated herein by reference as if fully set out
and shall remain in full force and effect in accordance with their terms.

     5. Severability. If any provision or portion of this Second Amendment shall
be determined to be invalid or unenforceable for any reason, in whole or in
part, the remaining provisions of this Second Amendment shall be unaffected
thereby and shall remain in full force and effect to the fullest extent
permitted by law.

     6. Counterparts; Delivery by Facsimile. This Second Amendment may be
executed in any number of counterparts with the same effect as if all parties
hereto had signed the same document. All counterparts shall be construed
together and shall constitute one Second Amendment. This Second Amendment and
any amendments hereto, to the extent signed and delivered by means of a
facsimile machine or email, shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. No party hereto or to any such agreement or instrument shall raise
the use of a facsimile machine or email to deliver a signature or the fact that
any signature or agreement or instrument was transmitted or communicated through
the use of a facsimile machine or email as a defense to the formation of a
contract and each such party forever waives any such defense.

     6. Governing Law; Consent to Jurisdiction. All questions concerning the
construction, validity, enforcement and interpretation of this Second Amendment
shall be governed by and construed and enforced in accordance with the internal
laws of the State of Jersey, without regard to the principles of conflicts of
law thereof. Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Second Amendment and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
other manner permitted by law. THE PARTIES HEREBY WAIVE ALL RIGHTS TO A TRIAL BY
JURY. If either party shall commence an action or proceeding to enforce any
provisions of this Second Amendment, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.

     7. Headings. The headings contained in this Second Amendment are for
reference purposes only and shall not be deemed to be part of the Second
Amendment or to affect the meaning or interpretation of this Second Amendment.

(Remainder of Page Intentionally Left Blank; Signature Page Follows)

- 8 -

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, this Second Amendment is executed by the parties hereto
as of the day and year first above written.

  ELITE PHARMACEUTICALS, INC.         By: /s/ Chris Dick     Name: Chris Dick  
Title: Chief Operating Officer and Acting Chief     Executive Officer          
    EPIC PHARMA, LLC         By: /s/ Ashok G. Nigalaye     Name:   Ashok G.
Nigalaye, Ph.D.   Title: President and Chief Executive Officer         EPIC
INVESTMENTS, LLC               By: /s/ Ashok G. Nigalaye     Name: Ashok G.
Nigalaye, Ph.D.   Title: President and Chief Executive Officer         The
Principals:               /s/ Ashok G. Nigalaye     Ashok G. Nigalaye          
    /s/ Jeenarine Narine     Jeenarine Narine


--------------------------------------------------------------------------------